Name: Council Regulation (EEC) No 707/76 of 25 March 1976 on the recognition of producer groups of silkworm rearers
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31976R0707Council Regulation (EEC) No 707/76 of 25 March 1976 on the recognition of producer groups of silkworm rearers Official Journal L 084 , 31/03/1976 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 7 P. 0028 Greek special edition: Chapter 03 Volume 15 P. 0003 Swedish special edition: Chapter 3 Volume 7 P. 0028 Spanish special edition: Chapter 03 Volume 10 P. 0007 Portuguese special edition Chapter 03 Volume 10 P. 0007 COUNCIL REGULATION (EEC) No 707/76 of 25 March 1976 on the recognition of producer groups of silkworm rearers THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, in order to help ensure a fair income for silkworm rearers and in order to stabilize the market in these products, the centralization of supply and the adaptation of production to the requirements of the market through joint action by rearers should be encouraged; Whereas these objectives may be pursued by the formation of producer groups which oblige their members to comply with certain rules regarding production and marketing; Whereas, to avoid any discrimination between producers and ensure the unity and effectiveness of any action undertaken, conditions should be laid down, applicable throughout the Community, with which producer groups must comply to qualify for recognition by the Member States, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, "recognized producer groups" means any group of silkworm rearers formed by the rearers themselves for either of the following purposes: (a) to encourage the centralization of supplies; (b) to make available to the associate rearers adequate technical resources for the preparation, storage, and marketing of the products of their silkworm rearing, on condition: - that all their production is marketed, i.e. sold to the wholesale trade or to the user industries, by the producer group though the group may exempt rearers from this obligation in respect of certain quantities, - that they apply, in respect of production and marketing, the rules adopted by the producer group designed to adapt the volume of supply and the quality of the product to market requirements, and recognized by a Member State pursuant to Article 2. Article 2 1. Member States shall recognize groups, in so far as their activities include the production and marketing of cocoons, which request recognition and fulfil both the following general conditions and those laid down in Article 1. They must: (a) provide evidence of economic activity on an adequate scale; (b) exclude, throughout their field of activity, any discrimination whatsoever between Community rearers in respect of inter alia their nationality or place of establishment; (c) have legal personality or sufficient legal capacity to enjoy rights and be subject to obligations in accordance with national law; (d) include in their rules: - the obligation to keep separate accounts for the activities in respect of which they have been recognized; (1)OJ No C 53, 8.3.1976, p. 24. (2)OJ No C 50, 4.3.1976, p. 19. - provisions aimed at ensuring that members of a group who wish to give up their membership may only do so after having been a member for at least three years since the group was recognized provided that they inform the group of their intention at least one year in advance. These provisions shall apply without prejudice to any provisions of national law designed to protect the group or its creditors, in specified cases, against any financial consequences which might result from the withdrawal of a member or to preclude a member from withdrawing from membership in the course of the financial year. (e) have no members other than silkworm rearers. 2. The Member State within whose territory the producer group has its registered office shall be the authority which is competent to recognize producer groups. Article 3 Detailed rules for the application of this Regulation shall, where necessary, be adopted in accordance with the procedure provided for in Article 12 of Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp (1), as amended by the Act concerning the conditions of accession and the adjustments to the Treaties (2). Article 4 This Regulation shall enter into force on 1 April 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1976. For the Council The President M. MART (1)OJ No L 146, 4.7.1970, p. 1. (2)OJ No L 73, 27.3.1972, p. 14.